UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4619


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSE LUIS MIRAMONTES-BANDA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cr-00006-LMB-2)


Submitted:    May 1, 2009                   Decided:   June 11, 2009


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Gardiner, Fairfax, Virginia, for Appellant. Dana J.
Boente, Acting United States Attorney, Benjamin L. Hatch,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A     jury     convicted         Jose     Luis      Miramontes-Banda            of

conspiring to transport illegal aliens (Count 1), in violation

of 8 U.S.C. § 1324(a)(1)(A)(ii), (v)(I) (2006), and transporting

illegal aliens knowing and in reckless disregard of the fact

that   such        aliens    had   come     to,     entered,       and   remained        in   the

United      States          illegally       (Count           2),    in     violation          of

§ 1324(a)(1)(A)(ii).               Miramontes-Banda appeals his conviction,

challenging the district court’s jury instruction on the meaning

of    the   phrase        “reckless       disregard.”           Finding      no    reversible

error, we affirm.

               We review for an abuse of discretion “[t]he decision

to give or not to give a jury instruction.”                              United States v.

Allen, 491 F.3d 178, 186 (4th Cir. 2007) (internal quotation

marks and citation omitted); see United States v. Silveus, 542

F.3d    993,       1002     (3d    Cir.    2008)       (setting      forth    elements        of

offense).           In    reviewing       the     jury    instructions,           this    court

“consider[s] whether taken as a whole and in the context of the

entire charge, the instructions accurately and fairly state the

controlling law.”             Allen, 491 F.3d at 187 (internal quotation

marks and citation omitted).                    The district court’s refusal to

grant a requested jury instruction is reversible error only if

the    proffered          instruction       “(1)       was    correct;       (2)    was       not

substantially covered by the court’s charge to the jury; and

                                                2
(3) dealt      with    some    point     in       the   trial    so      important,     that

failure to give the requested instruction seriously impaired the

defendant’s ability to conduct his defense.”                            United States v.

Hurwitz,     459      F.3d     463,    477-78       (4th     Cir.        2006)     (internal

quotation marks and citation omitted).

            With      these        standards      in     mind,     we      have    carefully

reviewed the record on appeal.                    We conclude that the district

court’s instruction fairly and accurately stated the law.                             Thus,

we find no abuse of discretion in the court’s instruction on

reckless disregard.

            Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions         are    adequately         presented      in    the    materials

before   the    court    and       argument       would    not     aid     the    decisional

process.

                                                                                    AFFIRMED




                                              3